183 S.E.2d 633 (1971)
279 N.C. 487
STATE of North Carolina
v.
Jessie Melvin HIGH.
No. 25.
Supreme Court of North Carolina.
October 13, 1971.
*634 Joseph C. Olschner, Jacksonville, for defendant appellant.
Robert Morgan, Atty. Gen., Millard R. Rich, Jr., Asst. Atty. Gen., for the State.
HUSKINS, Justice:
The record contains no exceptions and no assignments of error. The only question for review, therefore, is whether error appears on the face of the record proper. "When the case on appeal contains no assignments of error, the judgment must be sustained, unless error appears on the face of the record." State v. Higgs, 270 N.C. 111, 153 S.E.2d 781 (1967); State v. Newell, 268 N.C. 300, 150 S.E.2d 405 (1966); State v. Williams, 268 N.C. 295, 150 S.E.2d 447 (1966); State v. Darnell, 266 N.C. 640, 146 S.E.2d 800 (1966).
An examination of the record proper reveals no error. We note that John Raymond Dozier, defendant's accomplice in the commission of this kidnapping and rape, was convicted by a jury on both charges and received a life sentence in each case. The judgments were upheld by this Court in State v. Dozier, 277 N.C. 615, 178 S.E.2d 412 (1971). It is indeed difficult to see wherein this defendant has cause to complain. This is just a perfunctory appealanother example of gross abuse by an indigent defendant of the unlimited right of appeal.
The judgment of the superior court is
Affirmed.